Citation Nr: 1412167	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and manic-depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to December 1965.  The Veteran has unverified U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veteran's Affairs (VA) Regional Office (RO).

The Board notes the issue has been previously characterized as entitlement to service connection for PTSD.  However, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on evidence, the Board broadened and recharacterized the issues as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and manic-depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Virtual VA paperless claims processing system includes a copy of the Veteran's January 2014 appellate brief and other medical records dating into September 2011; however, the remainder of the records in that system are either duplicative or irrelevant to the issue on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Medical evidence indicates that the Veteran reported receiving Social Security (SSA) disability in late 1980's. The Veteran is currently receiving monthly SSA disbursements.  Accordingly, remand is required to obtain SSA records.  The Veteran reported treatment at Fort Leavenworth Hospital. Military hospital records are stored separately from the Veteran's service treatment records.  The most recent VA treatment records are dated in June 2009.  There is no indication that the Veteran has ceased VA treatment.  The VA did not provide the Veteran with a VA examination.  Accordingly, the case is REMANDED for the following actions:

1.  Request any Veteran treatment records from Fort Leavenworth hospital in Fort Leavenworth, Kansas from June 1965 to December 1965.  If requested records are not available or no records are located, the fact must be clearly documented in the claims file and the Veteran notified of such.

2. Obtain and associate with the Veteran's claims file his treatment records maintained by the VA Medical Center (VAMC) in West Virginia, dated from June 2009 to the present.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records. 

3.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

4.  After the above development has been completed, scheduled the Veteran for a VA psychiatric examination.  Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner is asked to opine whether it is at least as likely as not that the Veteran's conduct during service and any other evidence is consistent with her claim of a personal assault/rape during her active service.

If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether it is at least as likely as not that the Veteran's PTSD, manic-depressive disorder, or any other acquired psychiatric disorder, was a result of her assault in service.

The claims file must be made available to and thoroughly reviewed by the examiner.  The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner should address: 1) the Veteran's various alleged service stressors/incidents; 2) medical treatment and diagnoses; 3) the July 2010 CPRC Initial Assessment opinions; and 4) the lay statements of record.

The rationale for all opinions expressed should be included in the examination report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

VA should notify the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2013).  

5.  Thereafter, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.	

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


